DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. 

Applicant has amended the claim to recite that the wiring member which extends between a first and second solar cell in the string “terminates before the protrusion” formed on the back surface of the first solar cell. It is unclear what Applicant intends by such a limitation. Applicant makes conclusory statements in the remarks alleging this feature is not taught by the prior art of record without clearly articulating how the prior art is deficient. 

As can be seen in the figures presented by Applicant regarding the instant disclosure (Fig. 15) and the prior art (Fig. 2B), the only difference between the two is that the wiring elements in the instant connect from left to right and the wiring elements in the prior art connect from right to left. It is clear from the prior art that when the first cell is a cell on the right-most end of the string, the wiring element extends in an identical manner from the back side thereof to the top surface of the adjacent, second cell while not covering a portion of the back surface which contains the feature associated with the protrusion (92). It is unclear why Applicant believes these are “opposite” teachings. Instead they are the exact same teaching, just simply with cells in a mirror-position string direction. 

Applicant alleges that the prior art is silent to the inclusion of a protrusion, however, this argument fails to address the Office’s clear articulation of such a feature in the rejection below. Without clear explanation of how the articulated rationale for teaching a protrusion on record is deficient, conclusory statements as presented cannot be found persuasive. 

Applicant’s removal of the requirement that the wiring element "not contact” the protrusion on the first cell eliminates the requirement to include Hwang in the rejection on record. As such, the grounds of rejection is changed to an anticipatory teaching based on Yoshihawa.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the claim recites that the wiring member electrically connects the front electrode of a first cell to the back electrode of the second cell, but then recites that the wiring member “passes between the first side surface of the second solar cell and the second side surface of the first solar cell and terminates before the protrusion formed on the back surface of the first solar cell”. This is not supported by the instant specification. In Fig. 15 for example, if a wiring member connects the front of a first cell to the back of a second cell the first cell must be the right-most cell of the string in the figure and the second cell must be the adjacent or second from the right cell in the string. As can be seen in Fig. 15, the wiring member does not “terminate” before passing by the protrusion on the back side of the first solar cell but instead terminates before passing by the protrusion on the backside of the second solar cell. In this situation, the first wiring member extending from the first cell front surface to the second cell back surface would pass by the protrusion on the first cell but terminate before the protrusion on the second cell. Applicant must correct the amendment to remove all new matter therein. 

Revision is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites “the plurality of wiring members”, “the first solar cell” and “the second solar cell” without proper antecedence. Revision is required. Additionally, in view of the 112a rejection above, it is unclear how Applicant wishes the limitations to be interpreted as they are not commensurate in scope with the disclosure. The wiring element cannot terminate before the protrusion on the first cell in a scenario wherein the wiring element connects the front side of the first cell to the back side of the second cell. Examiner applies an interpretation on record which is commensurate in scope with the presented embodiments – i.e. wherein the wiring element connects the front side of the first cell to the back side of the second cell so as to terminate prior to the protrusion on the second cell. 

	All claims not addressed are rejected as depending from Claim 1. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yoshikawa (WO 2018/084159 A1, see English equivalent US 2019/0259885 for mapping). 

Regarding claim 1, Yoshikawa discloses a solar cell module in Figures 1 and 2A-B, comprising:
	a plurality of solar cells (105) each having a long axis and a short axis (see rectangular solar cells in Figure 2A, [17] and 32]), and including a front electrode (71/711) disposed on a front surface (81) and a back electrode (72/721) disposed on a back surface (82) thereof (Figures 1, 2A-2B and [43]), the plurality of solar cells being disposed along a first direction (Figure 2A); and
	wherein a wiring member of a plurality of wiring members (201) electrically connects the front electrode of the first  to a first solar cell (left-most solar cell in the row in Figures 2A-B) and a second solar cell (cell right of left-most in the row in Figures 2A-2B) adjacent to the first solar cell among the plurality of solar cells ([31] and [59]-[60]),
wherein each of the plurality of solar cells includes a first side surface (91) of one side in the first direction (Figures 2A-2B), a second side surface (92) having a cutting surface on another side (Surface 92 is a cutting surface as discussed in [13] and [44]-[47]), and a protrusion formed on the back surface adjacent to the second side surface (The cells of Yoshikawa are cut in half using a laser as shown in Figures 3A-B and 4A-B and discussed in [13], [44]-[47], which will result in a cut side and a non-cut side and a protrusion formed adjacent to the second side surface on the back surface of the cells as claimed as the resulting structure may include a localized protruding edge as seen in Fig. 4. Additionally, the oxide element which is disposed adjacent the back surface (52 for example Fig. 8) may constitute the claimed “protrusion” . It is noted that the laser can be directed at the front or back surface as desired to form the cut surface of the cells. Further, the cells of Yoshikawa are made in the same way as the instant solar cells and will result in the same structural features.). 
	wherein the first side surface (91) of the second solar cell the second side surface (92) of the first solar cell are disposed to face each other (Figures 2A-2B and [33]-[35]), and
	wherein the wiring member of the plurality of wiring members (201) pass between the first side surface (91) of the second solar cell and the second side surface (92) of the first solar cell (first cell in row in Figures 2A-2B), terminates before the protrusion of the second solar cell (in view of the 112(a) and 112(b) rejection of Claim 1 above, the limitation cannot be applied as presented as it conflicts with the instant disclosure. Examiner applies an interpretation which is commensurate in scope with the disclosure wherein the first wiring member terminates before the protrusion on the second cell as it clearly extends past the protrusion on the first cell so as to electrically connect the two cells in instant Fig. 15 – as the protrusion may be read on either the oxide coating disposed on the second surface (52 Fig. 2B or the localized extension of the cell due to the cutting, Fig. 8 for example, either feature extends in a space along the edge of the second cell which is not covered by the wiring element, thereby teaching the limitations of the claim).

Regarding claim 2, modified Yoshikawa discloses all of the claim limitations above. Yoshikawa additionally discloses that each of the plurality of solar cells includes: a semiconductor substrate (10) ([39]); a first conductive type region (31) formed on a front surface of the semiconductor substrate (Figure 3B and [40]), and having a first conductive type opposite to a conductivity of the semiconductor substrate ([40]); and a second conductive type region (32) having a second conductive type which is the same as the semiconductor substrate (Figure 3B and [40]), and formed on a back surface of the semiconductor substrate (10) (Figure 3B).
Regarding claim 3, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the protrusion is formed on the second conductive type region (The protrusion of Yoshikawa would be located on the back surface of the cell as discussed in the rejection of claim 1 above and is therefore formed on the second conductive type region).

Regarding claim 4, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that end parts of the plurality of wiring members (201) are disposed adjacent to the protrusion on the back surface of the second solar cell in the first direction (Figures 2A-B, The protrusions of Yoshikawa would be located on the back surface of the cells adjacent to the laser cut surfaces 92 and are adjacent to end parts of the plurality of wiring members 201. It is additionally noted that end parts of the wiring members are “adjacent” to the whole back surface of the device.) so that the plurality of wiring members do not over cross the protrusion in passing between the first side surface of the second solar cell and the second side surface of the first solar cell (Figures 2A-B, The protrusions of Yoshikawa would be located on the back surface of the cells adjacent to the laser cut surfaces 92 and are not over crossed by the wiring members 201).

Regarding claim 21, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the protrusion includes raised portions having one or more peaks above a planar surface of the second side surface (The cells of Yoshikawa are cut in half using a laser as shown in Figures 3A-B and 4A-B and discussed in [13], [44]-[47], which will result in a protrusion formed adjacent to the second side surface on the back surface of the cells, wherein the protrusion includes raised portions having one or more peaks above a planar surface of the second side surface (Fig. 8 for example) as claimed. It is further noted that the cells of Yoshikawa are made in the same way as the instant solar cells and will result in the same structural features.).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (WO 2018/084159 A1, see English equivalent US 2019/0259885 for mapping) in further view of Choi et al. (US 2015/0381109).

Regarding claims 6 and 7, Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa does not disclose that thicknesses of the plurality of wiring members are approximately 270 µm to 320 µm, wherein each of the plurality of wiring members includes a core layer of metal, and a solder layer formed surrounding a surface of the core layer and including a solder material, and a thickness of the core layer is approximately 240 µm to 280 µm.

Choi discloses a solar cell module in Figure 1 comprising a plurality of solar cells (11) interconnected by a plurality of wiring members (30) (Figures 2-4 and [81]), wherein thicknesses of the plurality of wiring members (30) are approximately 300 µm to 500 µm ([81]), wherein the plurality of wiring members (30) include a core layer of metal (33) ([83]), and a solder layer (31) formed surrounding a surface of the core layer (33) and including a solder material (Figure 5B and [83], it is noted that the materials of the coating layer are solder materials), and a thickness of the core layer (33) is approximately 288 µm-488 µm (300-500 µm minus the approximately 12 µm thickness of the coating layer, [81]).

Choi does not disclose the specifically claimed range of approximately 270 µm to 320 µm for the thicknesses of the plurality of wiring members and approximately 240 µm to 280 µm as the thickness of the core layer. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use thicknesses of approximately 270 µm to 320 µm for the plurality of wiring members, wherein the plurality of wiring members include a core layer of metal, and a solder layer formed surrounding a surface of the core layer and including a solder material, and to use a thickness of the core layer of approximately 240 µm to 280 µm in the device of modified Yoshikawa, as taught by Choi, because the solder layer allows the wiring member to be easily connected to the front or rear electrodes of the solar cells (Choi, [84] and [87]) and the one having ordinary skill in the art would have a reasonable expectation of success when using the thicknesses taught by Choi in the device of modified Yoshikawa.

Regarding claim 8, modified Yoshikawa discloses all of the claim limitations as set forth above. Modified Yoshikawa additionally discloses that the core layer is a wire having a circular cross section (Choi, Figure 5B).

Regarding claim 9, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa does not explicitly disclose that a number of the plurality of wiring members is about 8 to 12.
Choi additionally discloses that a number of the plurality of wiring members (30) is about 8 to 12 ([221]-[222], see 11 wiring members).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use 11 wiring members in the device of modified Yoshikawa, as taught by Choi, in order to minimize the material cost of the wiring members while maximizing the power output of the module (Choi, [217]-[220]). 
	
	Regarding claim 10, modified Yoshikawa discloses all of the claim limitations as set forth above. Yoshikawa additionally discloses that the short axis is approximately half a length of the long axis (Figures 2A and 3A and [17], [34], [56], the cells are formed from square wafers cut in half which results in rectangular cells with the short axis being half the length of the long axis).
                                                                                                                                                                                   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721